[Cite as Powells v. Radey, 2012-Ohio-163.]



          Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA



                               JOURNAL ENTRY AND OPINION
                                        No. 96898



                                    CANDICE POWELLS

                                                       PLAINTIFF-APPELLEE

                                                 vs.

                                      RICHARD RADEY
                                                       DEFENDANT-APPELLANT



                                             JUDGMENT:
                                              AFFIRMED


                                         Civil Appeal from the
                                       Cleveland Municipal Court
                                       Case No. 2008 CVI 030399

        BEFORE: Stewart, P.J., Celebrezze, J., and Keough, J.
    RELEASED AND JOURNALIZED: January 19, 2012
ATTORNEY FOR APPELLANT

Daniel Walker
White & Walker Co., L.P.A.
75 Public Square, Suite 1310
Cleveland, OH 44113

FOR APPELLEE

Candice Powells, Pro Se
4511 Bush Avenue
Cleveland, OH 44109
MELODY J. STEWART, P.J.:

       {¶ 1} This case came to be heard upon the accelerated calendar pursuant to App.R. 11.1

and Loc.R. 11.1, the record from the Cleveland Municipal Court and the brief and oral

argument of appellant’s counsel.

       {¶ 2} Plaintiff-appellee Candice Powells brought this action against her landlord,

defendant-appellant Richard Radey, alleging that he charged her rent beyond the amount

authorized in his contract with the Section 8 Tenant-Base Assistance Housing Choice Voucher

Program.   Powells’s lease was approved in the amount of $817 and she was originally

provided with a housing assistance payment in the amount $699, leaving her to pay the

remaining $118 due on the lease.   During the lease term, the housing assistance payment was

increased to $817, yet Radey continued to collect $118 per month from Powells.     The court

approved a magistrate’s decision awarding Powells $1,600 for her overpayment.         Radey

appeals, assigning four errors that collectively challenge the weight of the evidence and
complain that he was denied the effective assistance of counsel.

       {¶ 3} There is no transcript of the hearing before the magistrate.                   Civ.R.

53(D)(3)(b)(iii) states that an objection to a factual finding, whether or not specifically

designated as such, shall be supported by a transcript of all the evidence submitted to the

magistrate relevant to that finding or an affidavit of that evidence if a transcript is not

available.    Where the objecting party fails to provide the trial court with the transcript of the

proceedings before the magistrate, the appellate court is precluded from considering the

transcript of the magistrate’s hearing. State ex rel. Duncan v. Chippewa Twp. Trustees, 73

Ohio St.3d 728, 730, 1995-Ohio-272, 654 N.E.2d 1254.            Radey claims that the magistrate

told the parties that the court’s recording device was broken, but even if that were true, he still

had the responsibility to provide an affidavit of the evidence.     See Gumins v. Ohio Dept. of

Rehab. & Corr., 10th Dist. No. 10AP-941, 2011-Ohio-3314, ¶10; Nelson v. Koester, 8th Dist.

No. 96723, 2011-Ohio-5506, ¶7; App.R. 9(C).            Without a transcript or affidavit of the

evidence, we cannot review the magistrate’s factual findings and must presume the regularity

of the proceedings below.      See Albritton v. White, 2d Dist. No. 24027, 2011-Ohio-3499, ¶

15.

       {¶ 4} Radey next argues that he was denied the effective assistance of counsel because

his originally-retained attorney sent a different, unprepared, attorney to the trial before the

magistrate.     Unlike the defendant in a criminal prosecution, a civil litigant has no
constitutional right to the effective assistance of counsel. Goldfuss v. Davidson, 79 Ohio

St.3d 116, 122, 1997-Ohio-401, 679 N.E.2d 1099.        If Radey believes the new attorney who

represented him at trial before the magistrate fell short of professional standards, “remedies are

available in a malpractice action.”   (Citations omitted.)   Id.

                                                                         Judgment affirmed.

       It is ordered that appellee recover of appellant her costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the Cleveland

Municipal Court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to

Rule 27 of the Rules of Appellate Procedure.




MELODY J. STEWART, PRESIDING JUDGE

FRANK D. CELEBREZZE, JR., J., and
KATHLEEN ANN KEOUGH, J., CONCUR